
	

115 HR 4557 RH: Reforming Disaster Recovery Act of 2018
U.S. House of Representatives
2017-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 870
		115th CONGRESS2d Session
		H. R. 4557
		[Report No. 115–1107, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2017
			Mrs. Wagner introduced the following bill; which was referred to the Committee on Financial Services
		
		
			December 22, 2018
			Reported with an amendment and referred to the Committee on Transportation and Infrastructure for a period ending not later than December 28, 2018, for consideration of such provisions of the
			 bill and amendment as fall within the jurisdiction of that committee
			 pursuant to clause 1(r) of rule X
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 28, 2018Additional sponsors: Mr. Ross, Ms. Tenney, and Mr. Al Green of TexasDecember 28, 2018Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on December 5, 2017
			
		
		A BILL
		To authorize the Secretary of Housing and Urban Development to provide disaster assistance to
			 States and units of general government under a community development block
			 grant disaster recovery program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reforming Disaster Recovery Act of 2018. 2.Community development block grant disaster recovery program (a)In generalTitle I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended by adding at the end the following new section:
				
					123.CDBG-Disaster recovery assistance
 (a)Authority; useThe Secretary may provide assistance under this section to States, units of general local government, and Indian tribes for necessary expenses for activities authorized under this title related to disaster relief, resiliency, long-term recovery, restoration of infrastructure and housing, mitigation, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
						(b)Timing
 (1)Deadlines for allocation of amountsExcept as provided in paragraph (2), after the enactment of an Act making funds available for assistance under this section, the Secretary shall allocate for grantees, based on the best available data—
 (A)not less than one-third of funds provided for assistance under this section, within 60 days of the date of the enactment of such Act; and
 (B)all remaining unallocated funds to be provided to grantees, within 180 days of such date of enactment.
 (2)Inapplicability of deadlines based on insufficient informationThe deadlines under paragraph (1) for allocation of funds shall not apply in the case of funds made available for assistance under this section if Federal Emergency Management Agency has not made sufficient information available to the Secretary regarding relevant unmet recovery to make allocations in accordance with such deadlines.
 (3)Disbursement of amountsSubject to subsection (c)(1), the Secretary shall provide for the disbursement of the amounts allocated for a grantee over time in accordance with obligations of the grantee, but shall require the grantee to be in substantial compliance with the requirements of this section before each such disbursement.
							(4)Coordination of disaster benefits and data with other Federal agencies
 (A)Coordination of dataThe Secretary shall coordinate with other agencies to obtain data on recovery needs. The Administrator of the Federal Emergency Management Agency and the Administrator of the Small Business Administration shall share data with the Secretary to coordinate disaster benefits.
 (B)Coordination with FEMAThe Secretary and the Administrator of the Federal Emergency Management Agency shall share with each other, and make publicly available, all data collected or analyzed during the course of a disaster recovery for which assistance is provided under this section, including—
 (i)all data on damage caused by the disaster; (ii)information on how any Federal assistance provided in connection with the disaster is expended;
 (iii)information regarding the effect of the disaster on education, transportation capabilities and dependence, housing needs and displacement.
									(C)Prohibition and requirements regarding Small Business Administration loans
 (i)ProhibitionFunds made available for use under this section may not be used to repay Small Business Administration loans.
 (ii)Family eligibilityAny family having an income exceeding 120 percent of the area median income shall not be eligible for assistance provided from funds made available for use under this section unless (i) the family has applied for a Small Business Administration loan for such purpose and has agreed that if such a loan is made that it will use the proceeds of such loan in lieu of assistance from funds made available for use under this section, or (ii) such loans are not available at the time of application for assistance from funds made available for use under this section; except that the Secretary may establish income ceilings higher or lower than 120 percent of the median for the area on the basis of the Secretary's findings that such variations are necessary because of unusually high or low family incomes.
 (D)Notice to SBA applicantsThe Secretary shall consult and coordinate with the Administrator of the Small Business Administration as necessary to ensure that applicants for Small Business Administration disaster loans are provided clear written notice regarding their potential eligibility for assistance with funds made available under this section and the affect of such Small Business Administration loans on such eligibility.
 (E)Treatment of duplicative benefitsIn any case in which a grantee provides assistance that duplicates benefits available to a person for the same purpose from another source, the grantee shall collect any duplicative assistance that it provides and return the amount of duplicative assistance to the grantees funds available for use under this section, or to the Secretary, or be subject to remedies for noncompliance under section 111, unless the Secretary issues a public determination that it is not in the best interest of the Federal Government to pursue such remedies.
 (F)Protection of personally identifiable informationIn carrying out this paragraph, the Secretary shall take such actions as may be necessary to ensure that personally identifiable information regarding recipients of assistance provided from funds made available under this section is not made publicly available by the Department of Housing and Urban Development or any agency with which information is shared pursuant to this paragraph.
								(c)Plan for use of assistance
 (1)RequirementNot later than 120 days after the allocation pursuant to subsection (b)(1)(B) of the funds made available by an appropriations Act for assistance under this section and before the Secretary obligates any of such funds for a grantee, the grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, which shall include, at a minimum—
 (A)criteria for eligibility and a description of how the use of such funds will address disaster relief, resiliency, long-term recovery and restoration of infrastructure and housing, and mitigation and economic revitalization in the most impacted and distressed areas;
 (B)identification of officials and offices responsible for administering such funds and identifying and recovering duplicate benefits;
 (C)an agreement to share data with Federal agencies and other providers of disaster relief, which shall include information the grantee has regarding the matters described in subparagraph (B); and
 (D)a plan for ensuring compliance with the Fair Housing Act, which may include providing for partnerships with local fair housing organizations and funding set-aside for local fair housing organizations to handle complaints relating to assistance with amounts made available for use under this section.
 (2)ApprovalThe Secretary shall, by regulation, specify criteria for approval of plans under paragraph (1), including approval of substantial amendments to such plans.
 (3)DisapprovalThe Secretary shall disapprove a plan or substantial amendment to a plan if— (A)the Secretary determines that a plan or substantial amendment does not meet the approval criteria;
 (B)the Secretary determines, based on damage and unmet needs assessments of the Secretary and the Federal Emergency Management Administration or such other information as may be available, that the plan or amendment does not provide for equitable allocation of resources—
 (i)between infrastructure and housing projects; or (ii)between homeowners, renters, and persons experiencing homelessness;
 (C)the Secretary determines that the plan does not provide a credible plan for ensuring compliance with the Fair Housing Act; or
 (D)the Secretary determines that the plan does not prioritize the one-for-one replacement of public housing and other federally subsidized housing that provides affordable housing for the lowest income households.
 (4)ResubmissionThe Secretary shall permit a grantee to revise and resubmit disapproved plans. (5)TimingThe Secretary shall approve or disapprove a plan not later than 120 days after submission of the plan to the Secretary.
							(d)Financial controls
 (1)Compliance systemThe Secretary shall develop and maintain a system to ensure that each grantee has in place— (A)proficient financial controls and procurement processes;
 (B)adequate procedures to ensure that all eligible families and individuals are approved for assistance with amounts made available under this section and that recipients are provided the full amount of assistance for which they are eligible;
 (C)adequate procedures to prevent any duplication of benefits, as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, and to detect and prevent waste, fraud, and abuse of funds; and
 (D)adequate procedure to ensure the grantee will maintain comprehensive and publicly accessible websites that make available information regarding all disaster recovery activities assisted with such funds, which information shall include—
 (i)full and unredacted copies of all requests for qualification for assistance or for procurement with such funds, however styled;
 (ii)all responses to such requests; (iii)the identity of any individual or entity that reviews, evaluates, scores, or otherwise influences or determines the disposition of such requests;
 (iv)all reports, however styled, containing the reviewing individual or entity’s scores, findings; and conclusions regarding such requests; and
 (v)any resulting contract, agreement, or other disposition of such requests; except that such procedures shall ensure that personally identifiable information regarding recipients of assistance provided from funds made available under this section shall not be made publically available.(2)CertificationAs a condition of making any grant, the Secretary shall certify in advance that the grantee has in place the processes and procedures required under subparagraphs (A) and (B) of paragraph (1).
							(e)Use of funds
							(1)Administrative costs
 (A)In generalA State, unit of general local government, or Indian tribe receiving a grant under this section may use not more than 10 percent of the amount of grant funds received, or not more than such other percentage as may be established pursuant to subparagraph (B), for administrative costs and shall document the use of funds for such purpose in accordance with such requirements as the Secretary shall establish.
 (B)Discretion to establish sliding scaleThe Secretary may establish a series of percentage limitations on the amount of grant funds received that may be used by a grantee for administrative costs, but only if—
 (i)such percentage limitations are based on the amount of grant funds received by a grantee; (ii)such series provides that the percentage that may be so used is lower for grantees receiving a greater amount of grant funds and such percentage that may be so used is higher for grantees receiving a lesser amount of grant funds; and
 (iii)in no case may a grantee so use more than 10 percent of grant funds received. (2)Limitation on useAmounts from a grant under this section may not be used for activities reimbursable by, or for which funds are made available by—
 (A)the Federal Emergency Management Agency, including under the Robert T. Stafford Disaster Relief and Emergency Assistance Act or the National Flood Insurance Program; or
 (B)the Army Corps of Engineers. (3)HUD administrative costs (A)LimitationOf any funds made available for use under this section by any single appropriations Act, the Secretary may use 0.5 percent of any such amount exceeding $1,000,000,000 for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts made available for use under this section.
 (B)Transfer of fundsAny amounts made available for use in accordance with subparagraph (A) shall— (i)be transferred to the account for Program Office Salaries and Expenses—Community Planning and Development for the Department;
 (ii)shall remain available until expended; and (iii)may be used for such administrative costs for administering any funds appropriated to the Department for any disaster and related purposes in any prior or future Act making funds available for use under this section, notwithstanding the disaster for which such funds were appropriated.
 (4)Inspector generalOf any funds made available for use in accordance with paragraph (3)(A), 10 percent shall be transferred to the Office of the Inspector General for necessary costs of audits, reviews, oversight, evaluation, and investigations relating to amounts made available for use under this section.
 (5)Capacity buildingOf any funds made available for use under this section, not more than 0.1 percent or $15,000,000, whichever is less, shall be made available for capacity building and technical assistance, including assistance regarding contracting and procurement processes, to support grantees and subgrantees receiving funds under this section.
 (6)Compliance with storm water protectionsThe Secretary shall provide that no funds made available under this section may be used for construction, repair, or rehabilitation of any infrastructure unless the infrastructure assisted complies with any minimum standards for protection from floods and stormwaters, including the Federal Flood Risk Management Standards of the Federal Emergency Management Agency.
							(7)Flood risk mitigation
 (A)RequirementsSubject to subparagraph (B), the Secretary shall require that any structure that is located in an area having special flood hazards and that is newly constructed, for which substantial damage is repaired, or that is substantially improved, using amounts made available under this section, shall be elevated with the lowest floor, including the basement, at least two feet above the base flood level.
 (B)Multifamily housingIn the case of structures consisting of multifamily housing, the Secretary, in consultation with the Administrator of the Federal Emergency Management Agency, shall provide for alternative forms of mitigation (in addition to elevation) and shall exempt from the requirement under subparagraph (A) any such structure that meets the standards for such an alternative form of mitigation.
 (C)DefinitionsFor purposes of subparagraph (A), the terms area having special flood hazards, newly constructed, substantial damage, substantial improvement, and base flood level have the same meanings as under the Flood Disaster Protection Act of 1973 and the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
 (f)AdministrationIn administering any amounts made available for assistance under this section, the Secretary— (1)may not allow a grantee to use any such amounts for any purpose other than the purpose approved by the Secretary in the plan submitted under subsection (c)(1) to the Secretary for use of such amounts;
 (2)may not permit a grantee to amend a plan to retroactively approve a beneficiary’s use of funds for an eligible activity other than an activity for which the funds were originally approved in the plan; and
 (3)shall prohibit a grantee from delegating, by contract or otherwise, the responsibility for inherent government functions.
 (g)Training for grant management for subgranteesThe Secretary shall require each grantee to provide ongoing training to all staff and subgrantees. (h)Procurement processes and procedures for States (1)State processes and proceduresIn procuring property or services to be paid for in whole or in part with amounts from a grant under this section, a State shall—
 (A)follow its own procurement processes and procedures, but only if the Secretary makes a determination that such processes and procedures comply with the requirements under paragraph (2); or
 (B)comply with such processes and procedures as the Secretary shall, by regulation, establish for purposes of this section.
 (2)RequirementsThe requirements under this paragraph with respect to the procurement processes and procedures of a State are that such processes and procedures shall—
 (A)provide for full and open competition and require cost or price analysis; (B)include requirements for procurement policies and procedures for subgrantees, based on full and open competition;
 (C)specify methods of procurement and their applicability, but not allow for cost-plus-a-percentage-of cost or percentage-of-construction-cost methods of procurement;
 (D)include standards of conduct governing employees engaged in the award or administration of contracts;
 (E)ensure that all purchase orders and contracts include any clauses required by Federal Statute, Executive Order, or implementing regulation.
 (3)NoncomplianceIn the case of a State for which the Secretary finds pursuant to paragraph (1)(A) that its procurement processes and procedures do not comply with paragraph (2), the Secretary shall—
 (A)provide the State with specific written notice of the elements of noncompliance and the changes necessary to such processes and procedures to provide for compliance;
 (B)provide the State a reasonable period of time to come into compliance; and (C)during such period allow the State to proceed with procuring property and services paid for in whole or in part with amounts from a grant under this section in compliance with the procurement processes and procedures of the State, but only if the Secretary determines the State is making a good faith effort to effectuate compliance with the requirements of paragraph (2).
 (i)Treatment of CDBG allocationsAmounts made available for use under this section shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of this title (42 U.S.C. 5306).
						(j)Waivers
 (1)AuthoritySubject to the other provisions of this section, in administering amounts made available for use under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of such funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment and except for the requirements of this section), if the Secretary makes a public finding that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of this title.
 (2)Notice and publicationAny waiver of or alternative requirement pursuant to paragraph (1) shall not take effect before the expiration of the 5-day period beginning upon the publication of notice in the Federal Register of such waiver or alternative requirement.
 (3)Low- and moderate-income useA waiver pursuant to paragraph (1) may not reduce the percentage of funds that must be used for activities that benefit persons of low and moderate income to less than 70 percent, unless the Secretary specifically finds that there is compelling need to further reduce the percentage requirement.
 (4)ProhibitionThe Secretary may not waive any provision of this section pursuant to the authority under paragraph (1).
							(k)Environmental review
 (1)AdoptionNotwithstanding subsection (j)(1), recipients of funds provided under this section that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, 408(c)(4), 428, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval, or permit under section 104(g)(1) of this title (42 U.S.C. 5304(g)(1)).
 (2)Release of fundsNotwithstanding section 104(g)(2) of this title (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted with amounts made available for use under this section if the recipient has adopted an environmental review, approval or permit under paragraph (1) or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
							(l)Collection of information; audits and oversight
 (1)Collection of informationFor each major disaster for which assistance is made available under this section, the Secretary shall collect information regarding all recovery efforts so assisted and shall make such information available to the public and to the Inspector General for the Department of Housing and Urban Development, and shall report to the Congress regarding such efforts. Information collected and reported shall be disaggregated by race, geography, and all protected classes of individuals under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, the Americans with Disabilities Act of 1990, the Fair Housing Act, the Civil Rights Act of 1964, and other civil rights and nondiscrimination protections. In carrying out this paragraph, the Secretary shall take such actions as may be necessary to ensure that personally identifiable information regarding recipients of assistance provided from funds made available under this section shall not made publicly available.
 (2)Audits and oversightIn conducting audits, reviews, oversight, evaluation, and investigations, in addition to activities designed to prevent and detect waste, fraud, and abuse, the Inspector General shall review programs of grantees under this section for providing disaster relief and recovery assistance to ensure such programs fulfill their purposes and serve all eligible applicants for disaster relief or recovery assistance.
							(m)Pre-certification for units of general local government
 (1)In generalThe Secretary shall carry out a program under this subsection to provide for units of general local government to pre-certify as eligible grantees for assistance under this section.
 (2)RequirementsTo be eligible for pre-certification under the program under this subsection a unit of general local government shall—
 (A)demonstrate to the satisfaction of the Secretary compliance with the requirements of this section; and
 (B)have previously received assistance as a grantee or subgrantee under this section, or with amounts made available for the Community Development Block Grant—Disaster Recovery account, in connection with two or more major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (3)DurationPre-certification under the program under this subsection shall be effective for a term of 10 years.
							(n)Deposit of unused amounts in Fund
 (1)In generalIf any amounts made available for assistance under this section to grantees remain unexpended upon the earlier of—
 (A)the date that the grantee of such amounts notifies the Secretary that the grantee has completed all activities identified in the grantee’s plan for use of such amounts that was approved by the Secretary in connection with such grant; or
 (B)the expiration of the 6-year period beginning upon the Secretary obligating such amounts to the grantee, as such period may be extended pursuant to paragraph (2),
								the Secretary shall transfer such unexpended amounts to the Secretary of the Treasury for deposit
			 into the Community Development Block Grant Disaster Recovery Reserve Fund
			 established under section 124, except that the Secretary may, by
			 regulation, permit the grantee to retain amounts needed to close out the
 grant.(2)Extension of period for use of fundsThe period under paragraph (1)(B) shall be extended by not more than 3 years if, before the expiration of such 6-year period, the Director of the Office of Management and Budget, upon a request by the Secretary, waives this requirement and submits a written justification for such waiver to the Committees on Appropriations of the House of Representatives and the Senate that specifies the period of such extension.
							124.Community Development Block Grant Disaster Recovery Reserve Fund
 (a)EstablishmentThere is established in the Treasury of the United States an account to be known as the Community Development Block Grant Disaster Recovery Reserve Fund (in this section referred to as the Fund).
 (b)AmountsThe Fund shall consist of any amounts appropriated to or deposited into the Fund, including amounts deposited into the Fund pursuant to section 123(n).
 (c)UseAmounts in the Fund shall be available only for providing assistance under section 123, but only to the extent provided in advance in appropriations Acts..
 (b)RegulationsNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue regulations to carry out sections 123 and 124 of the Housing and Community Development Act of 1974, as added by the amendment made by subsection (a) of this section.
			
	
		December 28, 2018
		Committee on Transportation and Infrastructure discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
